             Case 1:17-cv-04179-DLC Document 183-4 Filed 02/15/19 Page 1 of 1
                                    Alpine's Exhibit B-1




Violation     Date SAR    SAR Bates     Shell Company  Court's Ruling                                                   Shell status within one year not 
Number        Filed       Stamp         Involvement or                                                                  undisputed
                                        Derogatory 
                                        History of Stock

197           4/24/2012   ALPINE00083 SEC‐ALPINE‐E‐      Alpine was required to include information in the narrative if  Record is devoid of undisputed evidence 
                          273         1690740            company was a shell company "within one year preceding the  that issuer is or was a shell company 
                                                         transaction."  (pp. 67‐71) (emphasis added).                    within one year of the transaction, or 
                                                                                                                         that the stock has a derogatory history. 
                                                         As a matter of law, Alpine also had a duty to include 
                                                         "derogatory information about the customer or issuer" in the 
                                                         SAR narrative, including whether a company website was not 
                                                         working, whether the company's SEC filings were not current, 
                                                         or frequent name changes.


1712, 1907    10/9/2014   ALPINE00092 Shell company ‐  Alpine was required to include information in the narrative if  Record is devoid of undisputed evidence 
                          563         ALPINE00280661  company was a shell company "within one year preceding the  that issuer is or was a shell company 
                                      pg 2             transaction."  (pp. 67‐71) (emphasis added).                    within one year of the transaction.
